Parker, J.
(dissenting)—I am unable to concur in the view entertained by my brethren in the foregoing opinion that the superior court was without jurisdiction because it did not require the guardian to give a bond upon his appointment. The court may have erred in failing to require such bond, and it may have also abused its discretion in failing to require of the guardian a bond upon the granting of the order of sale, but I think these errors did not constitute such irregularities as to prevent the court having jurisdiction over the estate, in view of the provisions of Rem. Code, 11693, quoted in the opinion.
I therefore dissent.
Mount, J., concurs with Parker, J.